 
Execution Version




 
SHARE PURCHASE AGREEMENT
 
For the Purchase of Common Shares


of


Legend Media Tianjin Investment Company Limited


By


Well Chance Investments Limited




May 8, 2008
 

--------------------------------------------------------------------------------




SHARE PURCHASE AGREEMENT
 
This Share Purchase Agreement (the “Agreement”) is made and entered into as of
May 8, 2008, by and among:
 

1.  
Legend Media Inc., a corporation incorporated under the Laws of the State of
Nevada, United States of America ( “Legend”);

 

2.  
Well Chance Investments Limited, an international business company incorporated
under the Laws of the British Virgin Islands (the “Purchaser”);

 

3.  
Music Radio Limited, an international business company incorporated under the
Laws of the British Virgin Islands (the "Seller"); and

 

4.  
Ju Baochun (巨宝春) an individual holding PRC ID card No. ______________; and Xue
Wei (薛伟), an individual holding PRC ID card No. ______________ (each a “Founder”
and collectively the “Founders”).

 
The Seller and the Founders are collectively referred to as the “Seller
Parties”, and each individually as a “Seller Party”. The Purchaser and the
Seller Parties are referred to herein collectively as the “Parties” and each
individually as a “Party”. Certain capitalized terms used in this Agreement are
defined in Article 12 of this Agreement.
 
RECITALS
 

A.  
The Purchaser is a wholly-owned subsidiary of Legend.

 

B.  
Legend Media Tianjin Investment Company Limited is an international business
company incorporated under the Laws of the British Virgin Islands (the
“Company”) and a wholly-owned subsidiary of the Seller.

 

C.  
Legend Media Tianjin HK Limited is a Hong Kong company that will be a
wholly-owned subsidiary of the Company (“HK Company”).

 

D.  
HK Company intends to set up a PRC Wholly Foreign Owned Entity, being a
wholly-owned subsidiary of the HK Company (“PRC Subsidiary”).

 

E.  
Tianjin Yinse Lingdong Advertising Co., Ltd. is a PRC company limited by shares
(“Yinse”). The Company, the HK Company, the PRC Subsidiary and Yinse are
referred to herein collectively as the “Group Companies” and each individually
as a “Group Company”.

 

F.  
The Founders are the sole shareholders of the Seller and Yinse.

 

G.  
On the terms and subject to the conditions set forth herein, the Purchaser
desires to purchase, and the Seller desires to sell to the Purchaser, common
shares of the Company (the “Purchased Shares”), which Purchased Shares
constitute 80% of the Shares.

 
1

--------------------------------------------------------------------------------


 
NOW, THEREFORE, the Parties hereby agree as follows:
 
Article 1  
 


 
Share Purchase and Sale
 
1.01.  Purchase and Sale. Subject to the terms and conditions hereof, at the
Closing (as defined below), the Seller shall sell and transfer the Purchased
Shares to the Purchaser, and the Purchaser shall purchase the Purchased Shares
from the Seller. 
 
1.02.  Purchase Price; Payment Schedule.  In consideration for the sale and
transfer of the Purchased Shares to the Purchaser, the Purchaser shall pay to
the Seller cash consideration and share consideration, as follows:
 
(i)  Upon Closing, Purchaser shall deliver the share certificates representing
the number of shares of common stock of Legend with an aggregate Issue Price of
USD7,160,714 (the “Share Consideration”) to an escrow agent mutually designated
by the Purchaser and Seller (the “Escrow Agent”) and subject to an escrow
agreement (“Escrow Agreement”). The Escrow Agreement shall provide that the
costs for the said escrow will be equally shared by the Purchaser and the
Seller. The per share “Issue Price” is the weighted average trading price of one
share of Legend’s common stock for the 90 trading days immediately prior to the
date hereof.
 
(ii)  Within 28 days after Closing, Purchaser shall deposit USD2 million (the
“Cash Consideration”) to an escrow account managed by the Escrow Agent.
 
1.03.  Escrow Restrictions. The Share Consideration, Cash Consideration pursuant
to Section 1.04 and the original certificates and documents pursuant to Section
1.08 shall be released by the Escrow Agent to the Seller or the Purchaser, as
the case may be, upon occurrence of each of the followings:
 
(i)  Yinse has entered into a contract with Atis Advertising (the “Atis
Contract”) in form and content acceptable to Purchaser, pursuant to which (A)
Yinse is granted the exclusive right to market and sell all broadcast
advertising for China National Radio Station Music Radio in Tianjin, local
frequency FM92.5, (B) the term of such exclusivity is at least 2 years, (C) and
any fees payable for any subsequent 12-month period by Yinse under the Atis
Contract shall not be increased by more than 20% of the fees payable in the
first 12-month period.
 
(ii)  Yinse and/or the Founders have entered into certain contracts designated
by Purchaser, in form and content acceptable to Purchaser (the “Yinse
Contracts”), that contain one or more of the following provisions: (A) the
provision of exclusive technical consulting and services by the PRC Subsidiary
to Yinse, (B) the right of the PRC Subsidiary to vote the Founders’ Yinse
shares, (C) a pledge by the Founders to transfer Yinse shares to the PRC
Subsidiary or its designee upon certain events of breach or default, (D) an
option by PRC Subsidiary or its designee to purchase Founders’ Yinse’s shares,
(E) powers of attorney permitting the PRC Subsidiary to act on behalf of the
Founders in connection with the foregoing, and (F) non-disclosure obligations
and non-competition obligations pursuant to the Section 4.06 of this Agreement
on the part of the Founders.
 
2

--------------------------------------------------------------------------------


1.04.  Release from Escrow. If the Atis Contract and the Yinse Contracts are
fully executed on or prior to December 31, 2008, the Cash Consideration and that
portion of the Share Consideration with an aggregate Issue Price of USD2,160,714
shall be released to the Seller within 7 days after such execution, and the
remaining Share Consideration shall be released within 7 days after
determination of the 2008 Revenue (as defined below), in accordance with and
subject to the terms of Section 1.05. If such execution fails to occur on or
prior to December 31, 2008, the Share Consideration and the Cash Consideration
shall be released to the Purchaser. The Purchaser shall have the right to seek
release to Purchaser of any Share Consideration or Cash Consideration in an
amount equal to any Loss incurred by Purchaser in accordance with Article 10.
 
1.05.  Adjustment and Release of Remaining Share Consideration.
 
(i)  The Purchaser and Seller shall mutually select an impartial auditor (the
“Initial Auditor”) to audit and determine, according to US GAAP, the gross
revenues of Yinse for the period from June 1, 2008 through December 31, 2008
(the “2008Revenue”). Such determination shall be made within 90 days after
December 31, 2008. Absent manifest error, such determination shall be final and
conclusive.
 
(ii)   The aggregate Issue Price of the Share Consideration to be released to
the Seller by the Escrow Agent upon determination of the 2008 Revenue shall be
as follows:
 

(a)  
If the 2008 Revenue equals 90% or more of RMB 8.75 million (the “2008 Target
Revenue”), the aggregate Issue Price shall be USD5 million.

 

(b)  
If the 2008 Revenue equals less than 90% but more than 60% of the 2008 Target
Revenue, the USD5 million aggregate Issue Price shall be reduced in accordance
with the following calculation: USD5 million multiplied by (1 minus (the
percentage shortfall from the 2008 Target Revenue minus 10%). For example, if
the 2008 Revenue equals 80% of the 2008 Target Revenue, the percentage shortfall
is 20% and the aggregate Issue Price is calculated as follows: USD5,000,000 x
(1-(0.20-0.10)) = USD4.5 million, and the Seller would be entitled to receive
the number of shares of Legend common stock equal to USD4.5 million divided by
the Issue Price.

 

(c)  
If the 2008 Revenue is equal to or less than 60% of the 2008 Target Revenue, the
aggregate Issue Price shall be 0 and none of the Share Consideration remaining
with the Escrow Agent shall be released to the Seller.

 
(iii)   After the release of Share Consideration, if any, to the Seller in
accordance with this Section 1.05, all Share Consideration remaining with the
Escrow Agent shall be released to the Purchaser.
 
3

--------------------------------------------------------------------------------


1.06.  Closing; Time and Place. Subject to the satisfaction or waiver of the
conditions set forth in Sections 6 and 7, the closing of the purchase and sale
of the Purchased Shares (the “Closing”) shall take place on May 15, 2008 at
10:00 a.m., at 11F, Tower A, Building No. 1, GT International Center, Jia 3
Yongandongli, Jianguomenwai Avenue, Chaoyang District, Beijing, unless another
place or time is agreed upon by the Purchaser and the Seller. The date upon
which the Closing actually occurs is herein referred to as the “Closing Date”.
 
1.07.  Deliveries by the Purchaser. At the Closing, the Purchaser shall deliver:
 
(i)  to the Escrow Agent, a certificate or certificates representing the Share
Consideration; and
 
(ii)  to the Seller, a true and correct copy of the resolutions or minutes of
the meetings of the board of directors of the Purchaser, and where required by
applicable Laws, the shareholders of the Purchaser, or other relevant internal
document evidencing approval of this Agreement and the matters contemplated
hereby, certified by an authorized officer of the Purchaser.
 
1.08.  Deliveries by the Seller. At the Closing, the following original
certificates and documents shall be delivered to the Escrow Agent and released
to the Purchaser on the same day when the Escrow Agent release the Cash
Consideration and the Share Consideration to the Seller pursuant to the Section
1.04 of this Agreement, provided copies of such certificates and documents shall
be delivered to the Purchaser on the Closing Date:
 
(i)  The Purchased Shares. (1) A certificate representing the Purchased Shares,
duly endorsed for transfer as required under applicable Laws;, and (2) duly
executed instruments of transfer with respect to the Purchased Shares.
 
(ii)  The Ancillary Agreements. The Seller shall deliver the Ancillary
Agreements duly executed by the Seller Parties, as applicable.
 
(iii)  The Resignation Letters. Duly executed letters of resignation by those
current officers, directors, company secretaries and signatories, as applicable,
of the Group Companies as directed by the Purchaser, in form and content
acceptable to the Purchaser.
 
(iv)  Corporate Approvals of the Seller. A true and correct copy of the
resolutions or minutes of the meetings of the Seller’s board of directors, and
where required by applicable Laws, the Seller’s shareholders, or other relevant
internal document evidencing approval of this Agreement and the matters
contemplated hereby, certified by an authorized officer of the Seller.
 
(v)  Board Resolutions of the Company. A true and correct copy of the
resolutions or minutes of a meeting of the Company’s board of directors or other
relevant internal document evidencing approval of this Agreement and the matters
contemplated hereby, certified by an authorized officer of the Company.
 
4

--------------------------------------------------------------------------------


(vi)  Legal Opinion of the BVI Counsel . A legal opinion of the BVI counsel to
the Company and the Seller on valid incorporation and good standing of the
Company, the Seller, and any other issues as may be reasonably requested by the
Purchaser.
 
(vii)  Legal Opinion of the PRC Counsel. A legal opinion of the PRC counsel to
the Company and the Seller on valid incorporation and existence of Yinse, the
enforceability of the Yinse Contracts, and any other issues as may be reasonably
requested by the Purchaser.
 
(viii)  Share Register. A certified copy of the share register of the Company,
certified by an officer of the Company and reflecting the Purchaser’s ownership
of the Purchased Shares.
 
(ix)  Compliance Certificate. Certificates signed by a duly authorized officer
of the Seller and each of the Founders (in form and substance reasonably
satisfactory to the Purchaser), dated as of the Closing Date, certifying that
the matters set forth in Section 6.04 have been fulfilled and are accurate and
complete.
 
Article 2
 
Representations and Warranties of the Seller and the Founders
 
Subject to the exceptions set forth in the Disclosure Schedule, the Seller and
the Founders hereby jointly and severally, represents and warrants to the
Purchaser the following at the date of this Agreement and at the Closing Date;
provided, however, the representations and warranties made in respect of the
Ancillary Agreements and the PRC Subsidiary under this Agreement shall be made
at the Closing Date only:
 
2.01.  Authority. The Seller is the sole and exclusive record holder of the
Shares, free and clear of all Liens, and, there are no agreements, arrangements
or understandings to which the Seller is a party (other than pursuant to this
Agreement and the transactions contemplated hereby) involving the purchase,
sale, voting, holding or other acquisition or disposition of the Shares or any
interest therein. The Seller has fully paid for such Shares in accordance with
applicable Laws, and the Shares are duly and validly issued.
 
There is no action, suit, investigation, complaint or other proceeding pending
against the Seller or, to the knowledge of the Seller or the Founders,
threatened against the Seller or the Founders or any other Person that restricts
in any respect or prohibits (or, if successful, would restrict or prohibit) the
exercise by any Party or beneficiary of its rights under this Agreement or the
performance by any Party of its obligations under this Agreement.
 
The Seller and the Founders do not have any pre-emptive rights, rights of first
refusal, co-sale rights or similar rights in respect of the Company or the
Shares. In furtherance and not in limitation of the foregoing, the Seller and
the Founders hereby waive any and all pre-emptive rights, rights of first
refusal, co-sale rights or similar rights, as well as any entitlements to
liquidation preferences or other preferences contemplated under the memorandum
and articles of association of the Company or otherwise, to the extent that any
such rights or preferences would be inconsistent with the transactions set forth
in this Agreement or the Ancillary Agreements.
 
5

--------------------------------------------------------------------------------


Each of the Founder, Seller and Group Company has all requisite corporate or
other power and authority to execute and deliver this Agreement and the
Ancillary Agreements to which it is a party and to perform the transactions
contemplated by this Agreement and the Ancillary Agreements. The execution and
delivery of this Agreement and the Ancillary Agreements to which such Party is a
party and the performance by such Party of its obligations hereunder and
thereunder, has been duly and validly authorized and no other corporate action
on the part of such Party is necessary. This Agreement and the Ancillary
Agreements, upon the execution and delivery by each of the Founders, Seller and
Group Company (assuming due and valid execution and delivery by the Purchaser),
will constitute legal, valid and binding obligations enforceable against such
Party in accordance with their terms. 
 
2.02.  Tax Matters. Each of the Seller and the Founders represents and warrants
that the Seller or the Founders has had an opportunity to review with its own
tax advisors the tax consequences to the Seller or the Founders of the sale of
the Purchased Shares and the other transactions contemplated by this Agreement.
Each of the Seller and the Founders understands that it must rely solely on its
advisors and not on any statements or representations by the Purchaser, each
Group Company or any of their respective agents. Each of the Seller and the
Founders understands that, unless otherwise required under this Agreement, it
shall be responsible for its own tax liability under relevant Law that may arise
from the sale of the Purchased Shares and the other transactions contemplated by
this Agreement.
 
2.03.  Reliance by the Purchaser. Each of the Seller and the Founders
understands and acknowledges that the Purchaser is entering into this Agreement
in reliance upon the representations and warranties and covenants of the Seller
Parties made herein (subject to the exceptions and disclosures contained in the
Disclosure Schedule).
 
2.04.  The Company
 
(i)  Organization. The Company is an international business company duly
incorporated, validly existing and in good standing under the Laws of the
British Virgin Islands and has full corporate power and authority to conduct its
business as now conducted and to own, use and lease its Assets and Properties.
Except for the HK Company, the Company has no other subsidiaries or branches.
There are no other companies, partnerships, joint ventures, associations or
other entities in which the Company, of record or beneficially, has any direct
or indirect equity or other interest or any right (contingent or otherwise) to
acquire the same. The Company has not engaged in any substantive business since
its incorporation.
 
(ii)  Company Share Capital. The total authorized share capital of the Company
consists of 50,000 ordinary shares. The Shares are duly authorized, validly
issued, fully paid and non-assessable and are owned, of record by the holders
thereof free and clear of all Liens, and were either issued in accordance with
all applicable securities Laws or pursuant to exemptions therefrom. There are no
outstanding Options with respect to the Company. There are no currently
outstanding offers to provide Options made by the Company that as at the date
hereof have not been issued or granted. The Shares are not subject to and have
not been issued in violation of any purchase option, call option, right of first
refusal, preemptive right, subscription right or any similar right under any
Laws, the charter documents or any contract to which the Company is a party or
otherwise bound. There are no bonds, debentures, notes or other indebtedness of
the Company having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which holders of equity
interests of the Company may vote. There are no voting trusts, shareholder
agreements, proxies or other agreements or understandings in effect with respect
to the voting or transfer of any of the equity interests to which the Company is
a party or is otherwise bound. There is no outstanding equity or similar
securities of the Company or any rights to acquire such securities of the
Company.
 
6

--------------------------------------------------------------------------------


2.05.  The HK Company
 
(i)  Organization. The HK Company is duly incorporated, validly existing and in
good standing under the Laws of the Hong Kong and has full corporate power and
authority to conduct its business as now conducted and to own, use and lease its
Assets and Properties. Except for the PRC Subsidiary, the HK Company has no
other subsidiaries or branches. There are no other companies, partnerships,
joint ventures, associations or other entities in which the Company, of record
or beneficially, has any direct or indirect equity or other interest or any
right (contingent or otherwise) to acquire the same. The HK Company has not
engaged in any substantive business since its incorporation.
 
(ii)  HK Company Share Capital. The total authorized share capital of the
Company consists of 10,000 ordinary shares. The shares outstanding as at the
date of this Agreement are duly authorized, validly issued, fully paid and
non-assessable and are owned, of record by the holders thereof free and clear of
all Liens, and were either issued in accordance with all applicable securities
Laws or pursuant to exemptions therefrom. There are no outstanding Options with
respect to the HK Company. There are no currently outstanding offers to provide
Options made by the HK Company that as at the date hereof have not been issued
or granted. The shares are not subject to and have not been issued in violation
of any purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right under any Laws, the charter documents or
any contract to which the Company is a party or otherwise bound.
 
2.06.  The PRC Subsidiary. 
 
(i)  The PRC Subsidiary is a corporation duly organized and validly existing
under the Laws of the PRC, and has full corporate power and authority to conduct
its business as now conducted and to own, use and lease its Assets and
Properties. The PRC Subsidiary is duly qualified, licensed or admitted to do
business in the PRC. All such registered capital has been duly authorized and is
fully paid and is owned, of record or beneficially, by the HK Company free and
clear of all Liens. There are no outstanding Options with respect to the PRC
Subsidiary. The PRC Subsidiary does not have any subsidiaries, branches or
representative offices. The PRC Subsidiary has not engaged in any substantive
business since its incorporation.
 
(ii)  The equity interests in the PRC Subsidiary are not subject to or issued in
violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any PRC Laws,
the charter documents or any contract to which the PRC Subsidiary is a party or
otherwise bound.
 
7

--------------------------------------------------------------------------------


2.07.  Yinse.
 
(i)  Section 2.07 of the Disclosure Schedule lists the name of Yinse and all
lines of business in which Yinse is engaged. Yinse is a corporation duly
organized and validly existing under the Laws of the PRC, and has full corporate
power and authority to conduct its business as now and proposed to be conducted
and to own, use and lease its Assets and Properties.
 
(ii)  Yinse is duly qualified, licensed or admitted to do business in the PRC.
The registered capital of Yinse has been duly authorized and is fully paid and
is owned by the holders thereof free and clear of all Liens. There are no
outstanding Options with respect to Yinse. Yinse does not have any subsidiaries,
branches or representative offices. 
 
(iii)  All the equity interests in Yinse are owned by the Founders and are not
subject to or issued in violation of any purchase option, call option, right of
first refusal, preemptive right, subscription right or any similar right under
any PRC Laws, the charter documents or any contract to which Yinse or a Founder
is a party or otherwise bound. 
 
(iv)  No penalty has been imposed on Yinse by the relevant PRC governmental
authorities due to its failure to comply with applicable Laws.
 
2.08.  Governmental Approvals and Filings. No consent, approval or action of,
filing with or notice to any Governmental Authority on the part of the Seller
Parties is required in connection with the execution, delivery and performance
of this Agreement or any of the Ancillary Agreements to which it is a party or
the consummation of the transactions contemplated hereby or thereby.
 
2.09.  Compliance with Laws and Orders. None of the Group Companies is or has at
any time received any notice that it is or has at any time been, in any
violation, breach or default of any term of its articles of association, or of
any provision of Contract, or any PRC Laws applicable to or binding upon the
Group Company or its Assets and Properties (as the case may be). 
 
2.10.  Licenses. All consents, approvals, permits or Licenses required for the
operation of the business of the Group Company have been obtained. The Group
Company has at all times carried on its business in compliance with all
applicable Laws. Neither the Group Company nor any of its directors,
shareholders, and officers has committed any criminal offence or any breach of
the requirements or conditions of any statute, treaty, legislation or regulation
in the course of carrying on the Group Company’s business. The Group Company is
not the subject of any ongoing or threatening inquiry that would have an adverse
effect by any governmental or regulatory body.
 
Each License is valid, binding and in full force and effect; and no Group
Company is or has at any time been, or has received any notice that it is or has
at any time been, in default (or with the giving of notice or lapse of time or
both, would be in default) under any such License.
 
8

--------------------------------------------------------------------------------


2.11.  Contracts. 
 
(i)  Section 2.11 of the Disclosure Schedule contains a true and complete list
of each of the all Contracts, to which any Group Company is a party or by which
any of its respective Assets and Properties is bound (including material
Contracts that have expired by their terms or otherwise terminated but have
liabilities that continue to attach to such Group Company):
 
(ii)  The Seller has delivered to the Purchaser true and complete copies (or, if
not in writing, reasonably complete and accurate written descriptions) of each
Contract or other arrangement required to be listed on Section 2.11 of the
Disclosure Schedule, together with all amendments and supplements thereto.
 
(iii)  Each Contract to which each Group Company is a party is in full force and
effect and constitutes a legal, valid and binding agreement, enforceable in
accordance with its terms, of each party thereto; and neither any Group Company
nor, to the knowledge of the Seller Parties, any other party to such Contract
is, or has received notice that it is, in violation or breach of or default
under any such Contract (or with notice or lapse of time or both, would be in
violation or breach of or default under any such Contract) or that another party
to a Contract listed in Section 2.11 of the Disclosure Schedule intends to
cancel, terminate or refuse to renew such Contract.
 
(iv)  No Group Company is a party to or bound by any Contract that could result,
individually or in the aggregate with any other such Contracts, in a Business
Material Adverse Effect.
 
2.12.  Real Property. 
 
(i)  Each Group Company, as applicable, is in possession as lessee of each
parcel of real property, together with all facilities, fixtures and other
improvements thereon, and in each case such lease is, to the knowledge of the
Group Companies, free and clear of all Liens. To the knowledge of the Group
Companies, none of the use of such real property, facilities, fixtures or other
improvements contravenes or violates any occupational safety and health or other
applicable Law in any material respect.
 
(ii)  Each Group Company, as applicable, has a valid and subsisting leasehold
estate in and the right to quiet enjoyment of the real properties used by it for
the full term of the lease. Each lease referred to in paragraph above is a
legal, valid and binding agreement of the applicable Group Company, enforceable
in accordance with its terms, and to the knowledge of the Group Companies, is a
legal, valid and binding agreement of each other Person that is a party thereto,
and no Group Company has received notice of any default (or any condition or
event which, after notice or lapse of time or both, would constitute a default)
thereunder.
 
(iii)  Prior to the execution of this Agreement, each Group Company has
delivered to the Purchaser true and complete copies of all leases (including any
amendments and renewal letters).
 
9

--------------------------------------------------------------------------------


(iv)  No Group Company is a lessor under any lease, sublease, tenancy or license
of, or entered into any rental agreement with respect to, any portion of the
real property referred to in paragraph.
 
2.13.  Insurance. No commercial insurance is used or necessary in the conduct of
the business of the Group Companies.
 
2.14.  Taxes. All Tax Returns required to be filed in respect of each Group
Company have been duly and timely filed, have been prepared in compliance with
all applicable Laws, and are true, correct and complete. All Taxes due and
payable by each Group Company, whether or not shown as due on such Tax Returns,
have been fully paid when due.
 
2.15.  Legal Proceedings. There are no:
 
(i)  Actions or Proceedings pending or, to the knowledge of the Seller or any
Group Company, threatened against any of the Group Companies or any of their
respective Assets and Properties;
 
(ii)  Orders outstanding against any of the Group Companies; or
 
(iii)  to the knowledge of the Seller Parties, facts or circumstances known to
any of the Group Companies that could reasonably be expected to give rise to any
Action or Proceeding that would be required to be disclosed pursuant to
clause (i) or (ii) above.
 
2.16.  Affiliate Transactions. Except for the Ancillary Agreements, as at the
date of this Agreement, (i) there are no inter-company Liabilities between a
Group Company, on the one hand, and the Seller, or officer, director or
Affiliate of the Seller, on the other, (ii) neither the Seller, nor any such
officer, director or Affiliate provides or causes to be provided any assets,
services or facilities to the Group Companies, (iii) no Group Company provides
or causes to be provided any assets, services or facilities to the Seller or any
officer, director or Affiliate of the Seller and (iv) no Group Company
beneficially owns, directly or indirectly, any Investment Assets of the Seller
or any such officer, director or Affiliate of the Seller. 
 
2.17.  Employees; Labor Relations. 
 
The Group Companies have complied with all applicable Laws relating to the
employment of labor. 
 
2.18.  Bank and Brokerage Accounts; Investment Assets. Section 2.18 of the
Disclosure Schedule sets forth a true and complete list of the names and
locations of all banks, trust companies, securities brokers and other financial
institutions at which any Group Company has an account or safe deposit box or
maintains a banking, custodial, trading or other similar relationship. 
 
2.19.  Brokers. All negotiations relative to this Agreement and the transactions
contemplated hereby have been carried out by the Seller directly with the
Purchaser without the intervention of any Person on behalf of the Seller in such
manner as to give rise to any valid claim by any Person against the Purchaser,
or any of the Seller Parties for a finder’s fee, brokerage commission or similar
payment.
 
10

--------------------------------------------------------------------------------


2.20.  Assets and Properties. The Group Company has good and marketable title to
its owned properties and assets free and clear of liens or encumbrance. All
facilities, machinery, equipment, fixtures, vehicle and other properties owned,
leased or used by the Group Company are in good operating condition and repair,
ordinary wear and tear excepted, and are reasonably fit and usable for purposes
for which they are being used.
 
2.21.  No Insolvency. No order has been made or petition presented or resolution
passed for the winding up of a Group Company. None of the Group Companies is
insolvent or unable to pay its debts as and when due.
 
2.22.  No Conflicts. The execution, delivery and performance by each of the
Founders and the Seller of this Agreement and the Ancillary Agreements to which
such Person is a party and the consummation of the transactions contemplated
hereby and thereby will not:
 
(i)  conflict with or result in a violation or breach of any of the provisions
of the memorandum and articles of association (or other comparable corporate
charter documents) of the Seller and Group Company;
 
(ii)  conflict with or result in a violation of any Law or Order applicable to
the Seller, the Founders and Group Company or any of its Assets and Properties;
or
 
(iii)  (a) conflict with or result in a violation of, (b) constitute (with or
without notice or lapse of time or both) a default under, (c) require the
Founders, the Seller and Group Company to obtain any consent, approval or action
of, make any filing with or give any notice to any Person as a result or under
the terms of, (d) result in or give to any Person any right of termination,
cancellation, acceleration or modification in or with respect to or result in
any loss of benefit under or with respect to, (e) result in or give to any
Person any additional rights or entitlement to increased, additional,
accelerated or guaranteed payments under, or (f) result in the creation or
imposition of any Lien upon a Group Company or any of its respective Assets and
Properties, under any Contract or License to which such Group Company is a party
or by which any of its respective Assets and Properties is bound or any Law or
Order applicable to a Group Company or any of its respective Assets and
Properties.
 
2.23.  No Dividend or Other Distribution. No dividend or other distribution has
occurred since its establishment with respect to any of the Group Companies.
 
2.24.  No Undisclosed Liabilities. There are no Liabilities against, relating to
or affecting the Group Company or any of its Assets and Properties, other than
Liabilities incurred in the ordinary course of business consistent with past
practice. No Group Company is a guarantor, indemnitor, surety or other obligor
of any indebtedness of any other Person. No Group Company has any interest
payment obligation, including, without limitation, bank debt. Except as set
forth in Section 2.24 of Disclosure Schedule, there is no capital commitment
(including, without limitation, off-balance sheet capital commitment) for any
Group Company.
 
11

--------------------------------------------------------------------------------


2.25.  No Powers of Attorney. Except as set forth in Section 2.25 of the
Disclosure Schedule, no Group Company has any powers of attorney or comparable
delegations of authority outstanding.
 
2.26.  Absence of Changes. Except for the execution and delivery of this
Agreement and the transactions to take place pursuant hereto on the Closing
Date, since the establishment of the Group Companies there has not been any
Business Material Adverse Effect on the Group Companies and none of the actions
set forth in Section 4.05 has occurred except as otherwise agreed in writing by
the Purchaser or as requested by the Purchaser. Without limiting the foregoing,
there has not occurred since the establishment of the Group Companies until the
date hereof:
 
(i)  any (a) amendment of the memorandum and articles of association (or other
comparable corporate charter documents) of, or (b) reorganization, liquidation
or dissolution of any Group Company;
 
(ii)  any capital expenditure, commitments for additions to property, plant,
equipment or license of any Group Company constituting capital assets in an
aggregate amount exceeding Ten Thousand US Dollars (US$10,000);
 
(iii)  any entry into any exclusive distribution, marketing, sales or other
similar agreement with any third person whereby any Group Company has granted
any third party exclusivity right;
 
(iv)  any material communication with a Governmental Authority;
 
(v)  any transaction by a Group Company with the Seller, any officer, director
or Affiliate of the Seller (a) outside the ordinary course of business
consistent with past practice or (b) other than on an arm’s-length basis;
 
(vi)  any material change in (a) any accounting, financial reporting, or Tax
practice or policy of any Group Company or (b) the fiscal year of any Group
Company;
 
(vii)  any entering into of an agreement to do or engage in any of the foregoing
after the date hereof, except as contemplated by this Agreement; or
 
(viii)  any other transaction involving or affecting a Group Company outside the
ordinary course of business consistent with past practice.
 
2.27.  Disclosure. The Seller Parties have provided the Purchaser with all
information that the Purchaser has requested (for deciding whether to acquire
the Purchased Shares). The Seller Parties have provided the Purchaser with all
information that, to the best knowledge of the Seller Parties, may materially
and adversely impact the business and financial condition of the Yinse. The
Seller Parties have not been aware of any fact which has not been disclosed to
Purchaser, which could have a Business Material Adverse Effect on Yinse. If any
of the representations and warranties by the Seller and the Founders in this
Agreement, any of the other statements or certificates or other materials made
or delivered to the Purchaser at any time in connection herewith, or materials
provided to the Purchaser in connection with its due diligence, becomes untrue
or misleading in any material respect, the Seller Parties shall, and shall
promptly notify the Purchaser in writing of such fact and of the reasons for
such change.
 
12

--------------------------------------------------------------------------------


No representation or warranty contained in this Agreement, and no statement
contained in the Disclosure Schedule, contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements herein or therein, in the light of the circumstances under which they
were made, not misleading. Any certificate, list or other writing furnished to
the Purchaser and/or its Affiliates and representatives is a genuine and
truthful copy of the original copy.
 
Article 3
 
Representations and Warranties of the Purchaser
 
The Purchaser hereby represents and warrants the following to the Seller and the
Founders as at the date of this Agreement and as at the Closing Date:
 
3.01.  Authorization by the Purchaser. The execution and delivery by the
Purchaser of this Agreement and the Ancillary Agreements to which it is a party,
and the performance by the Purchaser of its obligations hereunder and
thereunder, have been duly and validly authorized by the board of directors of
the Purchaser, no other corporate action on the part of the Purchaser or its
shareholders being necessary. This Agreement has been duly and validly executed
and delivered by the Purchaser and constitutes (assuming due and valid execution
and delivery by the Seller Parties), and upon the execution and delivery by the
Purchaser of the Ancillary Agreements to which it is a party, such Ancillary
Agreements will constitute, legal, valid and binding obligations of the
Purchaser enforceable against the Purchaser in accordance with their terms. 
 
3.02.  Organization. The Purchaser is a corporation duly organized, validly
existing under the Laws of its jurisdiction of formation. On the Closing Date
and subject to other provisions of this Agreement, the Purchaser has full
corporate power and authority to execute and deliver this Agreement and the
Ancillary Agreements to which it is a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The Purchaser is duly qualified, licensed or admitted to do
business in all jurisdictions, in which the ownership, use or leasing of its
Assets and Properties, or the conduct or nature of its business, makes such
qualification, licensing or admission necessary and in which the failure to be
so qualified, licensed or admitted could reasonably be expected to have an
adverse effect on the validity or enforceability of this Agreement or any of the
Ancillary Agreements to which it is a party or on the ability of the Purchaser
to perform its obligations hereunder or thereunder.
 
3.03.  No Conflicts. The execution and delivery by the Purchaser of this
Agreement does not, and the execution and delivery by the Purchaser of the
Ancillary Agreements to which it is a party, the performance by the Purchaser of
its obligations under this Agreement and such Ancillary Agreements and the
consummation of the transactions contemplated hereby and thereby will not:
 
13

--------------------------------------------------------------------------------


(i)  conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the organizational documents of the Purchaser, as
the case may be;
 
(ii)  conflict with or result in a violation or breach of any term or provision
of any Law or Order applicable to the Purchaser or any of its respective Assets
and Properties to the extent that such conflict, violation or breach would have
a material adverse effect on the ability of the Purchaser to perform its
obligations under this Agreement; or
 
(iii)  require the Purchaser to obtain any consent, approval or action of, make
any filing with or give any notice to any Person as a result or under the terms
of any Contract or License to which the Purchaser is a party or by which any of
its Assets and Properties is bound.
 
3.04.  No Insolvency. No order has been made or petition presented or resolution
passed for the winding up of the Purchaser. The Purchaser is not insolvent or
unable to pay its debts as and when due and there is no unfulfilled
insolvency-related decree or court order outstanding against the Purchaser.
 
3.05.  Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Purchaser. Notwithstanding anything to the contrary of this
Agreement, the Purchaser agrees to bear its own cost for such finder’s fee,
brokerage commission or similar payment, if any.
 
3.06.  Consideration Shares. The Share Consideration has been duly authorized,
and when delivered in accordance with the terms of this Agreement, will be duly
and validly issued, fully paid and non-assessable and will be free of
restrictions on transfer other than the Lock-in and orderly market conditions or
otherwise as contemplated under this Agreement.
 
3.07.  Litigation. As at the date hereof, no Action by or against the Purchaser
is pending or, to the knowledge of the Purchaser, threatened, which could affect
the legality, validity or enforceability of this Agreement, any of the Ancillary
Agreements or the consummation of the transactions contemplated hereby or
thereby.
 
Article 4
 
Covenants of the Seller Parties
 
Except as expressly set forth in this Article 4 or otherwise consented to by the
Purchaser, the Seller and the Founders covenant and agree with the Purchaser
that, at all times from and after the date hereof until the earlier of (a) the
Closing Date and (b) the termination of this Agreement, except otherwise
stipulated in this Agreement, the Seller and the Founders will comply with all
covenants and provisions of this Article 4. For the purposes of this Article 4,
the parties understand and agree that under all circumstances where the Seller
and the Founders covenant to cause the Group Companies to take, or refrain from
taking a particular action, each of the Seller and the Founders agree to
exercise all control and power over the Group Companies available to the Seller
and the Founders (whether by virtue of office, directorship, shareholder status,
contract or otherwise) in order to cause the Group Companies to take, or refrain
from taking, the specified action, provided that neither the Seller nor the
Founders shall be obligated to exercise any control or power not available to
it.
 
14

--------------------------------------------------------------------------------


4.01.  Investigation by the Purchaser. The Seller and the Founders will, and
will cause the Group Companies to, (i) provide the Purchaser and its officers,
directors, key employees, agents, counsel, accountants, financial advisors,
consultants and other representatives with reasonable access, upon reasonable
prior notice and during normal business hours, to all officers, employees,
agents and accountants of the Group Companies and their Assets and Properties
and books and records, and (ii) furnish the Purchaser and such other Persons
with all such information and data (including copies of Contracts and other
books and records) concerning the business and operations of the Group Companies
as the Purchaser or any of such other Persons may reasonably request in
connection with such investigation.
 
4.02.  Conduct of Business. The Group Companies shall, and the Seller and
Founders will cause the Group Companies to, conduct business only in the
ordinary course consistent with past practice. Without limiting the generality
of the foregoing, the Group Companies shall, and the Seller and Founders will
cause the Group Companies to:
 
(i)  (a) preserve intact the present business organization and reputation of the
Group Companies, (b) keep available (subject to dismissals, resignations and
retirements in the ordinary course of business consistent with past practice)
the services of the present officers, employees and consultants of the Group
Companies, (c) maintain the Assets and Properties of the Group Companies in good
working order and condition, ordinary wear and tear excepted, (d) maintain the
goodwill of customers, suppliers, lenders and other Persons to whom the Group
Companies provide services or with whom any Group Company otherwise has a
significant business relationship, and (e) continue all current sales, marketing
and promotional activities relating to the business and operations of the Group
Companies;
 
(ii)  comply, in all respects, with all Laws and Orders applicable to them and
promptly following receipt thereof give the Purchaser copies of any notice
received from any Governmental Authority or other Person alleging any violation
of any such Laws or Order.
 
4.03.  Notice and Cure. The Seller Parties will notify the Purchaser promptly in
writing of, and contemporaneously will provide the Purchaser with true and
complete copies of any and all information or documents relating to, and will
use all commercially reasonable efforts to cure before the Closing, any event,
transaction or circumstance occurring after the date of this Agreement that
causes or will cause any covenant or agreement of any of the Seller Parties
under this Agreement to be breached or that renders or will render untrue in all
respects any representation or warranty of the Seller Parties contained in this
Agreement as if the same were made on or as at the date of such event,
transaction or circumstance. The Seller Parties also will notify the Purchaser
promptly in writing of, and to the extent requested by the Purchaser, will use
all commercially reasonable efforts to cure, before the Closing, any violation
or breach of any representation, warranty, covenant or agreement made by a
Seller Party in this Agreement, whether occurring or arising before, on or after
the date of this Agreement. 
 
4.04.  Fulfillment of Conditions. The Seller Parties will execute and deliver at
the Closing each Ancillary Agreement and other document or certificate that such
Seller Party is required hereby to execute and deliver as a condition to the
Closing, will take all commercially reasonable steps necessary or desirable and
proceed diligently and in good faith to satisfy each other condition to the
obligations of the Purchaser contained in this Agreement and will not, and will
not permit the Seller Parties to take or fail to take any action that could
reasonably be expected to result in the non-fulfillment of any such condition.
Each of the Seller Parties will take any other action required to authorize,
approve and make effective the Transactions in accordance with applicable Law. 
 
15

--------------------------------------------------------------------------------


4.05.  Certain Restrictions. Except as otherwise agreed in writing by the
Purchaser, the Group Companies shall, and the Seller and the Founders shall
cause the Group Companies to refrain from:
 
(i)  authorizing, issuing, selling or otherwise disposing of any capital shares
with respect to any Group Company, or effecting any share split or other change
in the capitalization of any Group Company, or modifying or amending any right
of (a) any holder of outstanding capital shares with respect to any Group
Company or (b) any holder of rights to acquire capital shares with respect to
any Group Company;
 
(ii)  declaring, setting aside or paying any dividend or other distribution in
respect of any capital shares of any Group Company;
 
(iii)   (a) entering into, amending, modifying, terminating (partially or
completely), granting any waiver under or giving any consent with respect to (1)
any Contract or (2) any License or (b) granting any irrevocable powers of
attorney, in each case other than in the ordinary course of business consistent
with past practice;
 
(iv)  violating, breaching or defaulting under in any respect, or taking or
failing to take any action that (with or without notice or lapse of time or
both) would constitute a violation or breach of, or default under, any term or
provision of any License held or used by the Group Companies or any Contract to
which any of the Group Companies is a party or by which any of their respective
Assets and Properties is bound;
 
(v)  (a) incurring any additional Indebtedness (other than Indebtedness incurred
in the ordinary course of business), or (b) voluntarily purchasing, canceling,
prepaying or otherwise providing for a complete or partial discharge in advance
of a scheduled payment date with respect to, or waiving any right of any of the
Group Companies under, any Indebtedness of or owing to any of them (other than
Indebtedness incurred in the ordinary course of business);
 
(vi)  making capital expenditures or commitments for additions to property,
plant or equipment in an aggregate amount exceeding Ten Thousand US Dollars
(US$10,000);
 
(vii)  making any change in the lines of business in which they participate or
are engaged which would result in a Business Material Adverse Effect; or
 
(viii)  entering into any agreement to do or engage in any of the foregoing.
 
4.06.  Post-Closing Covenants. The Founders covenant as follows:
 
16

--------------------------------------------------------------------------------


(i)  From the date hereof until the earlier of the third anniversary of the date
of this Agreement or the termination of the Founder’s employment with any of the
Group Companies or any of their Affiliates, the Founders shall use best efforts
to assist the Group Companies to:
 

(a)  
promptly procure and maintain all required Licenses to operate the business of
the Group Companies (including Yinse’s registration of its branch office and
update of its business license to reflect its branch offices) and shall not take
or fail to take any action that results in, or would be reasonably likely to
result in, the revocation or non-renewal of the Licenses of Yinse, or that would
otherwise cause or result in the commencement of Actions or Proceedings by any
governmental authorities that would be reasonably likely to result in a Business
Material Adverse Effect on the Group Companies; and

 

(b)  
unless otherwise expressly agreed by the Purchaser in writing, promptly file
with the applicable PRC tax authority all required submissions, applications and
other documents.

 
(ii)  The Founders shall not sell, transfer or encumber the remaining Shares
owned by the Founders without the prior written consent of the Purchaser.
 
(iii)  Mr. Ju Baochun agrees and acknowledges that he will serve as executive
management of Legend, subject to duty of care and duty of loyalty applicable to
management of a public reporting company, including, without limitation, to
refrain from engaging in any affiliated transaction or disclosing any non-public
information of Legend and/or its Affiliates, conducting any activity that may be
competitive with the current or proposed business of any of the Group Companies
or Legend without the approval of the board of directors of Legend. Mr. Ju
Baohcun agrees to cause any of his Affiliates to abide by the obligations under
this paragraph.
 
(iv)  The Founders and their Affiliates will not engage in any business related
to radio advertising, including, without limitation, the obtaining of rights
from any radio station, except as conducted through the PRC Subsidiary, Yinse or
another newly-formed entity, the revenues and profits of which may be
consolidated into the financial statements of Legend according to US GAAP.
 
(v)  Notwithstanding the immediately foregoing subsections (iii) and (iv), the
Parties acknowledge and agree to the following:
 

(a)  
One Affiliate of Mr. Ju is engaged in the general advertising business, and such
Affiliate may from time to time place radio advertisements on behalf of its
clients, provided such advertisements are with radio stations that broadcast
outside the current or proposed coverage area or territory of any of the Group
Companies and their Affiliates.

 

(b)  
 One Affiliate of Mr. Ju has entered into an exclusive agency agreement with a
Beijing-based national radio channel. Legend is currently in negotiations with
Mr. Ju regarding a transaction with such Affiliate. During the period prior to
the consummation of such transaction, the operations of such Affiliate will not
constitute a breach of this Agreement, provided that such consummation is not
unreasonably delayed and in any event occurs prior to July 31, 2008.

 
17

--------------------------------------------------------------------------------


(vi)  The Founders agree that the Share Consideration shall be subject to a
12-month Lock-in, starting from the issuance date of such Share Consideration,
and that after the expiration of such Lock-in period, upon consultation with the
broker of the Purchaser or Legend, the Founders shall sell such Share
Consideration in a manner which maintains an orderly market in Legend's shares.
 
ARTICLE 5
 
Covenants of the Purchaser 
 
The Purchaser covenants and agrees with the Seller that, at all times from and
after the date hereof until the Closing, the Purchaser will comply with all
covenants and provisions of this Article 5, except to the extent the Seller may
otherwise consent in writing.
 
5.01.  Fulfillment of Conditions. The Purchaser will execute and deliver at the
Closing each Ancillary Agreement that the Purchaser is hereby required to
execute and deliver as a condition to the Closing, will take all commercially
reasonable steps necessary or desirable and proceed diligently and in good faith
to satisfy each other condition to the obligations of the Seller contained in
this Agreement and will not take or fail to take any action that could
reasonably be expected to result in the non-fulfillment of any such condition.
 
5.02.  Notice and Cure. The Purchaser will notify the Seller and the Founders
promptly in writing of, and contemporaneously will provide the Seller with true
and complete copies of any and all information or documents relating to, and
will use all commercially reasonable efforts to cure before the Closing, any
event, transaction or circumstance occurring after the date of this Agreement
that causes or will cause any covenant or agreement of the Purchaser under this
Agreement to be breached or that renders or will render untrue any
representation or warranty of the Purchaser contained in this Agreement as if
the same were made on or as at the date of such event, transaction or
circumstance. The Purchaser also will notify the Seller and the Founders
promptly in writing of, and will use all commercially reasonable efforts to
cure, before the Closing, any violation or breach of any representation,
warranty, covenant or agreement made by the Purchaser in this Agreement, whether
occurring or arising before, on or after the date of this Agreement. No notice
given pursuant to this Section 5.02 shall have any effect on the
representations, warranties, covenants or agreements contained in this Agreement
for purposes of determining satisfaction of any condition contained herein or
shall in any way limit the Seller’s right to seek indemnity under Article10.
 
5.03.  Shareholders Approval. In the event that the approval of shareholders of
the Purchaser is required in order for the transactions contemplated under this
Agreement and the Ancillary Agreements to be consummated, the Purchaser shall
use its best efforts to obtain such approval within thirty (30) days after the
date of this Agreement. 
 
18

--------------------------------------------------------------------------------


ARTICLE 6
 
Conditions to Obligations of the Purchaser
 
The obligations of the Purchaser hereunder are subject to the fulfillment, at or
before the Closing, of each of the following conditions (all or any of which may
be waived in whole or in part by the Purchaser in its sole discretion):
 
6.01.  Regulatory Consents and Approvals. As at the Closing Date, all consents,
approvals and actions of, filings with and notices to any Governmental Authority
necessary to permit the Seller to perform its obligations under this Agreement
and the Ancillary Agreements and to consummate the transactions contemplated
hereby and thereby (a) shall have been duly obtained, made or given, (b) shall
be in form and substance reasonably satisfactory to the Purchaser (c) shall not
be subject to the satisfaction of any condition that has not been satisfied or
waived and (d) shall be in full force and effect, and all terminations or
expirations of waiting periods imposed by any Governmental Authority necessary
for the consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements shall have occurred.
 
6.02.  Orders and Laws. There shall not be in effect on the Closing Date any
Order or Law restraining, enjoining or otherwise prohibiting or making illegal
the consummation of any of the transactions contemplated by this Agreement or
any of the Ancillary Agreements or which could reasonably be expected to have a
Business Material Adverse Effect on the Group Companies, and there shall not be
pending or threatened on the Closing Date any Actions or Proceedings or any
other action, statement or objection in, before or by any Governmental Authority
which could reasonably be expected to result in the issuance of any such Order
or the enactment, promulgation or deemed applicability to the Purchaser, the
Group Companies or the transactions contemplated by this Agreement or any of the
Ancillary Agreements of any such Order or Law. 
 
6.03.  Third Party Consents. The consents (or in lieu thereof waivers) and all
other consents (or in lieu thereof waivers) to the performance by the Seller
Parties of their obligations under this Agreement and the Ancillary Agreements
or to the consummation of the transactions contemplated hereby and thereby as
are required under any Contract to which any of the Seller Parties is a party or
by which any of their respective Assets and Properties are bound and where the
failure to obtain any such consent (or in lieu thereof waiver) could reasonably
be expected, individually or in the aggregate with other such failures, to
adversely affect the Purchaser or have a Business Material Adverse Effect on the
Group Companies, (a) shall have been obtained, (b) shall be in form and
substance reasonably satisfactory to the Purchaser, (c) shall not be subject to
the satisfaction of any condition that has not been satisfied or waived and
(d) shall be in full force and effect. 
 
6.04.  Performance of Obligations; Representations and Warranties. Each Seller
Party shall have performed and complied with all covenants, obligations and
agreements contained in this Agreement that are required to be performed or
complied with by it prior to or at the Closing and each of the representations
and warranties made by such Seller Party in this Agreement and in each Ancillary
Agreement to which it is a Party, shall be true and correct in all respects on
the date hereof and on and at the Closing Date as though such representation or
warranty was made on and at the Closing Date, and any representation or warranty
made as at a specified date earlier than the Closing Date shall have been true
and correct in all respects on such earlier date. 
 
19

--------------------------------------------------------------------------------


6.05.  Closing Deliveries. The Seller Parties shall have delivered to the
Purchaser all of the documents and agreements set forth in Section 1.08.
 
6.06.  Certificates. The Purchaser shall have received certificates from each of
the Seller Parties dated the Closing Date in form and substance reasonably
satisfactory to the Purchaser, certifying that the conditions set forth herein
have been satisfied. 
 
6.07.  Proceedings. All board and/or shareholder approvals to be obtained on the
part of the Seller and the Founders in connection with the transactions
contemplated by this Agreement shall be reasonably satisfactory in form and
substance to the Purchaser, and the Purchaser shall have received copies of all
such documents and other evidences as the Purchaser may reasonably request in
order to establish the consummation of such transactions and the taking of all
proceedings in connection therewith. 
 
6.08.  Directors and Management. The Group Companies shall have updated and
filed their respective register of directors to accurately reflect their current
directors and general managers (to the extent applicable), including the
following directors of the Group Companies, who shall be appointed effective at
the Closing:
 
(a)  The Company : Jeffrey Dash, William Lee and Ju Baochun;
 
(b)  The HK Company: Jeffrey Dash, William Lee and Ju Baochun; and
 
(c)  The PRC Subsidiary: Jeffrey Dash, William Lee and Ju Baochun.
 
6.09.  No Business Material Adverse Effect. There shall have been no Business
Material Adverse Effect.
 
6.10.  HK Company. Ownership of all the equity interests of the HK Company shall
have been transferred to the Company.
 
6.11.  Business License. The PRC Subsidiary shall have completed capital
injection in the amount of 15% of its registered capital, among which 20% is
contributed by the Seller and 80% contributed by the Purchaser and obtained the
final business license from relevant PRC Governmental Authority.
 
ARTICLE 7
 
Conditions to Obligations of the Seller
 
The obligations of the Seller hereunder are subject to the fulfillment, at or
before the Closing, of each of the following conditions (all or any of which may
be waived in whole or in part by the Seller in their sole discretion):
 
20

--------------------------------------------------------------------------------


7.01.  Orders and Laws. There shall not be in effect on the Closing Date any
Order or Law restraining, enjoining or otherwise prohibiting or making illegal
the consummation of any of the transactions contemplated by this Agreement or
any of the Ancillary Agreements or which could reasonably be expected to have a
Business Material Adverse Effect on the Purchaser, or there shall not be pending
or threatened on the Closing Date any Action or Proceeding or any other action
in, before or by any Governmental Authority which would result in the issuance
of any such Order or the enactment, promulgation or deemed applicability to the
Seller or the Founders or the transactions contemplated by this Agreement or any
of the Ancillary Agreements of any such Order or Law. 
 
7.02.  Regulatory Consents and Approvals. All consents, approvals and actions
of, filings with and notices to any Governmental Authority necessary to permit
the Purchaser to perform its obligations under this Agreement and the Ancillary
Agreements and to consummate the transactions contemplated hereby and thereby
(a) shall have been duly obtained, made or given, (b) shall not be subject to
the satisfaction of any condition that has not been satisfied or waived and
(c) shall be in full force and effect, and all terminations or expirations of
waiting periods imposed by any Governmental Authority necessary for the
consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements shall have occurred.
 
7.03.  Representations and Warranties. The Purchaser shall have performed and
complied with all covenants, obligations and agreements contained in this
Agreement that are required to be performed or complied with by it prior to or
at the Closing and each of the representations and warranties made by the
Purchaser in this Agreement shall be true and correct in all respects on and as
at (i) the date hereof, and (ii) the Closing Date as though such representation
or warranty was made on and as at the Closing Date, and any representation or
warranty made as at a specified date earlier than the Closing Date shall have
been true and correct in all respects on and as at such earlier date.
 
7.04.  Proceedings. All board and/or shareholder approvals to be obtained by the
Purchaser in connection with the transactions contemplated by this Agreement and
all documents incidental thereto shall be reasonably satisfactory in form and
substance to the Seller and the Founders, and the Seller and the Founders shall
have received copies of all such documents and other evidences as the Seller and
the Founders may reasonably request in order to establish the consummation of
such transactions and the taking of all proceedings in connection therewith.
 
ARTICLE 8
 
Tax Matters and Post-Closing Taxes
 
The Parties shall pay their respective sales, use, value added, transfer, real
property transfer, recording, stamp stock transfer and other similar Taxes and
fees arising out of the transactions effected pursuant to this Agreement and the
Ancillary Agreements. 
 
21

--------------------------------------------------------------------------------


ARTICLE 9
 
Survival of Representations, Warranties and Covenants
 
Notwithstanding any right of the Purchaser (whether or not exercised) to
investigate the affairs of the Group Companies or any right of any Party
(whether or not exercised) to investigate the accuracy of the representations
and warranties of the other Party contained in this Agreement, and
notwithstanding anything known by any such Party or the fact of the Closing, the
Purchaser has the right to rely fully upon the representations, warranties,
covenants and agreements of the Seller Parties contained in this Agreement
(subject to the exceptions and disclosures contained in the Disclosure
Schedule). The Representations, warranties, covenants and agreements contained
herein shall survive the Closing.
 
ARTICLE 10
 
Indemnification
 
10.01.  Indemnification by the Seller and the Founders.
 
The Seller and the Founders shall jointly and severally indemnify the Purchaser
and its officers, directors, employees, agents and Affiliates in respect of, and
hold each of them harmless from and against, any and all Loss suffered, incurred
or sustained by any of them or to which any of them becomes subject to,
resulting from or arising out of any of the following:
 
(i)  any misrepresentation, breach of warranty or non-fulfillment of or failure
to perform any covenant or agreement on the part of any of the Seller Parties
contained in this Agreement or in any Ancillary Agreement (subject always to the
exceptions and disclosures contained in the Disclosure Schedule); or
 
(ii)  any fraud or negligence by a Seller Party, or any of their respective
employees, officers, directors or shareholders with respect to the subject
matter of any of the representations, warranties, covenants or agreements
contained or contemplated by this Agreement or in any Ancillary Agreement.
 
10.02.  Indemnification by the Purchaser.
 
The Purchaser shall indemnify the Seller and its officers, directors, employees,
agents and Affiliates in respect of, and hold each of them harmless from and
against, any and all Loss suffered, incurred or sustained by any of them or to
which any of them becomes subject to, resulting from or arising out of any of
the following:
 
(i)  any misrepresentation, breach of warranty or non-fulfillment of or failure
to perform any covenant or agreement on the part of the Purchaser contained in
this Agreement or in any Ancillary Agreement; or
 
(ii)  any fraud or negligence by the Purchaser, or any of its employees,
officers, directors or shareholders with respect to the subject matter of any of
the representations, warranties, covenants or agreements contained or
contemplated by this Agreement or in any Ancillary Agreement.
 
22

--------------------------------------------------------------------------------


 
ARTICLE 11
 
Termination
 
11.01.  Termination.
 
This Agreement may be terminated, and the transactions contemplated hereby may
be abandoned at any time prior to Closing:
 
(i)  in the event of a material breach hereof by the non-terminating party if
such non-terminating party fails to cure such breach within fifteen (15)
Business Days following notification thereof by the terminating party;
 
(ii)  if any Order enjoining the Purchaser or any Seller Party from consummating
the transactions contemplated by this Agreement shall have become final and
non-appealable; or
 
(iii)  at any time after 90 days after the date hereof upon notification to the
non-terminating party by the terminating party if the Closing has not occurred
on or before such date; provided, however, that the right to terminate this
Agreement under this Section 11.01 shall not be available to any Party whose
failure to fulfill any obligation under this Agreement shall have been the cause
of, or shall have resulted in, the failure of the Closing to occur on or prior
to such date.
 
Notwithstanding with anything to the contrary in this Agreement, the Purchaser
shall be entitled to terminate this Agreement and the Ancillary Agreements
subsequent to the Closing, if Yinse fails to obtain the Atis Contract on or
prior to December 31, 2008. Upon such termination, all Parties shall be restored
to status quo, including, without limitation, the Cash Consideration and the
Share Consideration being immediately returned to the Purchaser or Legend, as
applicable, and the transfer of the Purchased Shares back to the Seller.
 
11.02.  Effect of Termination. If this Agreement is validly terminated pursuant
to Section 11.01, this Agreement will forthwith become null and void, and there
will be no liability or obligation on the part of the Seller and the Founders,
or the Purchaser (or, with regards to the Seller, and the Purchaser, any of
their respective officers, directors, employees, agents or other representatives
or Affiliates), except as provided in the next succeeding sentence and except
that the provisions with respect to expenses in Section 13.04 and
confidentiality in Section 13.05 will continue to apply following any such
termination. Notwithstanding any other provision in this Agreement to the
contrary, upon termination of this Agreement pursuant to Section 11.01(ii) or
(iii), any Party will remain liable to the non-breaching Party for any breach of
this Agreement by the breaching Party existing at the time of such termination,
and the non-breaching Party may seek such remedies, including damages and
reasonable fees of attorneys, against the breaching Party with respect to any
such breach as are provided in this Agreement or as are otherwise available at
law or in equity. 
 
23

--------------------------------------------------------------------------------


ARTICLE 12
 
Definitions
 
12.01.  Definitions.
 
(i)  As used in this Agreement, the following defined terms shall have the
meanings indicated below:
 
“Actions or Proceedings” means (i) any action, suit, proceeding, arbitration or
(ii) any Governmental Authority inquiry, investigation or audit.
 
“Affiliate” means any Person that directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with the
Person specified. For the purposes of this definition, control of a Person means
the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person whether by Contract or otherwise and, in
any event and without limitation of the previous sentence, any Person owning
twenty percent (20%) or more of the voting securities of a second Person shall
be deemed to control that second Person. For the purposes of this definition, a
Person shall be deemed to control any of his or her immediate family members.
 
“Agreement” has the meaning ascribed to it in the introductory paragraph.
 
“Ancillary Agreements” means the Yinse Contracts and the Escrow Agreement.
 
“Assets and Properties” of any Person means all assets and properties of every
kind, nature, character and description (whether real, personal or mixed,
whether tangible or intangible, whether absolute, accrued, contingent, fixed or
otherwise and wherever situated), including the goodwill related thereto,
operated, owned or leased by such Person, including cash, cash equivalents,
Investment Assets, accounts and notes receivable, chattel paper, documents,
instruments, general intangibles, real estate, equipment, inventory, goods and
intellectual property.
 
“Atis Advertising” means Beijing Atis Advertising Co., Ltd. (北京阿提斯广告有限公司), a
corporation incorporated under the Laws of PRC.
 
“Atis Contract” has the meaning ascribed to it in Section 1.02 of this
Agreement.
 
“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the PRC and the U.S. are authorized or obligated to close.
 
“Business Material Adverse Effect” means any material adverse effect on (i) the
business, assets, condition (financial or otherwise), or results of operations
of the Group Companies taken as a whole, or (ii) the ability of the Seller
Parties to perform their obligations under this Agreement or any Ancillary
Agreement in a timely manner or to consummate the transactions contemplated by
this Agreement or the Ancillary Agreements without material delay. In
determining whether there has been a Business Material Adverse Effect, any
event, circumstance, change or effect shall be considered both individually and
together with all other events, circumstances, changes or effects and any event,
circumstance, change or effect that reasonably could be expected to result in a
Business Material Adverse Effect (individually or together with one or more
other events, circumstances, changes or effects) shall be considered a Business
Material Adverse Effect.
 
24

--------------------------------------------------------------------------------


“BVI” means British Virgin Islands.
 
“Cash Consideration” has the meaning ascribed to it in Section 1.02 of this
Agreement.
 
“Closing” means the closing of the transactions contemplated by Section 1.06 of
this Agreement.
 
“Closing Date” has the meaning ascribed to it in Section 1.06 of this Agreement.
 
“Contract” means any agreement, lease, and evidence of Indebtedness, mortgage,
indenture, security agreement or other contract (whether written or oral).
 
“Disclosure Schedule” means the Disclosure Schedule, including any document
annexed to the Disclosure Schedule, attached hereto as the Exhibit, dated as at
the date hereof and as updated immediately prior to the Closing Date, delivered
to the Purchaser by the Seller Parties in connection with this Agreement.
 
“Escrow Agent” has the meaning ascribed to it in Section 1.02 of this Agreement.
 
“Escrow Agreement” has the meaning ascribed to it in Section 1.02 of this
Agreement.
 
“Founders” has the meaning ascribed to it in the forepart of this Agreement.
 
“Governmental Authority” means any court, tribunal, arbitrator, authority,
agency, commission, official or other instrumentality of the PRC, any foreign
country or any domestic or foreign state, county, city or other political
subdivision including but not limited to the Ministry of Commerce and their
respective local and provincial branches or departments.
 
“HKIAC” means Hong Kong International Arbitration Centre.
 
“Hong Kong” or “HK” means the Hong Kong Special Administrative Region of the
PRC.
 
“HK Company” has the meaning ascribed to it in the Recitals to this Agreement.
 
“Indebtedness” of any Person means all obligations of such Person (i) for
borrowed money, (ii) evidenced by notes, bonds, debentures or similar
instruments, (iii) for the deferred purchase price of goods or services (other
than trade payables, installment payments or accruals incurred in the ordinary
course of business), (iv) under capital leases, or (v) in the nature of
guarantees of the obligations described in clauses (i) through (iv) above of any
other Person.
 
25

--------------------------------------------------------------------------------


“Investment Assets” means all debentures, notes and other evidences of
Indebtedness, stocks, securities (including rights to purchase and securities
convertible into or exchangeable for other securities), interests in joint
ventures and general and limited partnerships, mortgage loans and other
investment or portfolio assets.
 
“Issue Price” has the meaning ascribed to it in Section 1.02 of this Agreement.
 
“Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law in the PRC, the United States, the
British Virgin Islands or any other country, or any domestic or foreign state,
county, city or other political subdivision or of any Governmental Authority.
 
“Legend” has the meaning ascribed to it in the forepart of this Agreement.
 
“Liabilities” means all Indebtedness, obligations and other liabilities of a
Person (whether absolute, accrued, contingent, fixed or otherwise, or whether
due or to become due).
 
“Licenses” means all licenses, permits, certificates of authority,
authorizations, approvals, registrations, franchises and similar consents
granted or issued by any Governmental Authority.
 
“Liens” means any mortgage, pledge, assessment, security interest, lease, lien,
adverse claim, levy, charge or other encumbrance of any kind, or any conditional
sale Contract, title retention Contract or other Contract to give any of the
foregoing.
 
“Lock-in” means the prohibition of any sale or transfer of the Share
Consideration.
 
“Loss” means any and all direct or indirect damages, fines, fees, penalties,
losses and expenses (including interest, court costs, and reasonable fees of
attorneys, accountants and other experts or other expenses of litigation or
other proceedings or of any claim, default or assessment), whether foreseeable
or not.
 
“Option” with respect to any Person means any security, right, subscription,
warrant, option, “phantom” stock right or other Contract that gives the right to
(i) purchase or otherwise receive or be issued any shares of capital stock of
such Person or any security of any kind convertible into or exchangeable or
exercisable for any shares of capital stock of such Person or (ii) receive any
benefits or rights similar to any rights enjoyed by or accruing to the holder of
shares of capital stock of such Person, including any rights to participate in
the equity, income or election of directors or officers of such Person.
 
“Order” means (i) any writ, judgment, decree, injunction or (ii) any other
decision, ruling, order or statement of any Governmental Authority (in each such
case whether preliminary or final).
 
26

--------------------------------------------------------------------------------


“Person” means any natural person, corporation, general partnership, limited
partnership, proprietorship, other business organization, trust, union,
association or Governmental Authority.
 
“PRC” means the People’s Republic of China, and for the purpose of this
Agreement, not including Hong Kong, Macau and Taiwan.
 
“PRC Subsidiary” has the meaning ascribed to it in the Recitals to this
Agreement.
 
“Purchased Shares” has the meaning ascribed to it in Section 1.01 of this
Agreement.
 
“Purchaser” has the meaning ascribed to it in the forepart of this Agreement.
 
“2008 Revenue” has the meaning ascribed to Section 1.03 of this Agreement.
 
“2008 Target Revenue” has the meaning ascribed to Section 1.02 of this
Agreement.
 
“Seller” has the meanings ascribed to them in the forepart of this Agreement.
 
“Share Consideration” as the meaning ascribed to Section 1.02 of this Agreement.
 
“Shares” means all the issued and outstanding common shares of the Company.
 
“Tax Return” means any declaration, statement, report, return, information
return or claim for refund relating to Taxes (including information required to
be supplied to a governmental entity in respect of such report or return)
including, if applicable, combined or consolidated returns for any group of
entities that includes any of the Group Companies.
 
“Transactions” means (1) the execution and delivery of this Agreement and the
Ancillary Agreements, and (2) all of the transactions contemplated hereunder and
thereunder, including the sale of the Purchased Shares by the Seller to the
Purchaser, and the performance by the Purchaser and the Seller Parties of their
respective obligations hereunder.
 
“USD”, “US$” means U.S. dollars, the lawful currency of the United States of
America.
 
  “US GAAP” means the generally accepted accounting principles in the United
States.
 
  “Yinse” has the meaning ascribed to it in the Recitals to this Agreement.
 
(ii)  Unless the context of this Agreement otherwise requires, (1) words of any
gender include each other gender; (2) words using the singular or plural number
also include the plural or singular number, respectively; (3) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement; (4) the terms “Article”, “Section” or “clause” refer to the
specified Article, Section or clause of this Agreement; and (5) the phrases
“ordinary course of business” and “ordinary course of business consistent with
past practice” refer to the business and practice of the Company, and Yinse. All
accounting terms used herein and not expressly defined herein shall have the
meanings given to them under IFRS.
 
27

--------------------------------------------------------------------------------


(iii)  As used in this Agreement, the words “include” and “including”, and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation”.
 
(iv)  As used in this Agreement, a matter is "to the knowledge of" the Seller,
the Seller Parties, the Founders or the Group Companies (as the case may be) if
the Seller, Seller Parties, Founders or Group Companies (as the case may be)
know or should have known such matter.
 
ARTICLE 13
 
Miscellaneous
 
13.01.  Public Announcements. Subject to applicable Law, and the rules and
regulations of any stock exchange on which the securities of Legend or its
Affiliates are traded, none of the Seller or the Founders shall, nor shall any
Seller or the Founders permit any of its Affiliates to, issue any press release,
publicity statement, communication with stockholders, public notice or other
public disclosure relating to this Agreement or the transactions contemplated
hereby without prior notice to, consultation with, and the consent of the
Purchaser.
 
13.02.  Communication. None of the Seller Parties will undertake any
communication with any Governmental Authority prior to the Closing without the
prior consent of the Purchaser.
 
13.03.  Notices. All notices, demands or other communications given hereunder
(a) shall be deemed to have been duly given and received (i) upon personal
delivery, (ii) if by facsimile, when confirmation of its error-free transmission
has been recorded by the sender's fax machine, or (iii) the second succeeding
Business Day after deposit with UPS or other equivalent air courier delivery
service, unless the notice is held or retained by the customs service, in which
case the date shall be the fifth succeeding Business Day after such deposit and
(b) must be in writing and delivered personally, by a recognized courier
service, by a recognized overnight delivery service, by facsimile or by
registered or certified mail, postage prepaid, at the following addresses (or to
the attention of such other Person or such other address as any party may
provide to the other parties by notice in accordance with this Section 13.03):
 
If to the Purchaser, to:
Address:   Room 601-602, Tower C, Baoding Center, NO.7, DongDaMoChang Street,
Chongwen District, Beijing
Facsimile No: 010-67082707
Attn: Shao Changjian


If to the Seller or the Founders, to
 
28

--------------------------------------------------------------------------------


Address:   Room 8-3-101, Guanyuan Plaza, No. 1 Cuihua Street, Xicheng District,
Beijing.
Facsimile No: 010-66126396
Attn: Ju Baochun


 
13.04.  Expenses. Except as otherwise expressly provided in this Agreement,
whether or not the transactions contemplated hereby are consummated, each party
will pay its own costs and expenses. 
 
13.05.  Confidentiality. The Parties recognize that, in connection with the
performance of this Agreement and the Ancillary Agreements, each Party (in such
capacity, the “Disclosing Party”) may disclose Confidential Information to the
other party (the “Receiving Party”). The Receiving Party agrees (x) not to use
any such Confidential Information for any purpose other than in the performance
of its obligations under this Agreement or any Ancillary Agreement and (y) not
to disclose any such Confidential Information, except (1) to its employees who
are reasonably required to have the Confidential Information in connection
herewith or with any of the Ancillary Agreements, (2) to its agent,
representatives, lawyers and other advisers that have a need to know such
Confidential Information and (3) pursuant to, and to the extent of, a request or
order by a Governmental Authority. “Confidential Information” shall mean (i) the
terms of this Agreement and the other Ancillary Agreements and proprietary
information (whether owned by the Disclosing Party or a third party to whom the
Disclosing Party owes a non-disclosure obligation) regarding the Disclosing
Party’s business and (ii) information which is marked as confidential at the
time of disclosure to the Receiving Party, or if in oral form, is identified as
confidential at the time of oral disclosure and reduced in writing or other
tangible (including electronic) form including a prominent confidentiality
notice and delivered to the Receiving Party within thirty (30) days of
disclosure. “Confidential Information” shall not include information which:
(A) was known to the Receiving Party at the time of the disclosure by the
Disclosing Party; (B) has become publicly known through no wrongful act of the
Receiving Party; (C) has rightfully been received by the Receiving Party from a
third party; or (D) has been independently developed by the Receiving Party. 
 
13.06.  Waiver. Any term or condition of this Agreement may be waived at any
time by the party that is entitled to the benefit thereof, but no such waiver
shall be effective unless set forth in a written instrument duly executed by or
on behalf of the party waiving such term or condition. No waiver by any party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion. All remedies, either under this
Agreement or by Law or otherwise afforded, will be cumulative and not
alternative.
 
13.07.  No Third Party Beneficiary. The terms and provisions of this Agreement
are intended solely for the benefit of each party hereto and their respective
successors or permitted assigns, and it is not the intention of the Parties to
confer third-party beneficiary rights upon any Person.
 
13.08.  No Assignment; Binding Effect. Neither this Agreement nor any right,
interest or obligation hereunder may be assigned by any party hereto without the
prior written consent of the other party hereto and any attempt to do so will be
void, except (i) for assignments and transfers by operation of Law and (ii) that
the Purchaser may assign any or all of its rights, interests and obligations
hereunder (including its rights under Article 10) to a subsidiary, provided that
any such subsidiary agrees in writing to be bound by all of the terms,
conditions and provisions contained herein. Subject to the preceding sentence,
this Agreement is binding upon, inures to the benefit of and is enforceable by
the parties hereto and their respective successors and assigns.
 
29

--------------------------------------------------------------------------------


13.09.  Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the Laws of the State of New York, without giving
effect to the choice of law rules thereof. 
 
13.10.  Arbitration. Any dispute, controversy or claim arising out of or
relating to this Agreement, or the interpretation, breach, termination or
validity hereof shall be resolved through consultation. Such consultation shall
begin immediately after one Party hereto has delivered to the other Parties
hereto a written request for such consultation. If within thirty (30) days
following the date on which such notice is given the dispute cannot be resolved,
the dispute shall be submitted to arbitration upon the request of either Party
with notice to the other.
 
All disputes arising out of or in connection with this Agreement shall be
submitted to the Hong Kong International Arbitration Centre (the “HKIAC”) for
arbitration in Hong Kong, which shall be conducted in accordance with HKIAC’s
arbitration rules in effect at the time of applying for arbitration. The
arbitral tribunal shall comprise three arbitrators, two appointed by the
Purchaser and the Seller respectively and the third appointed jointly by the two
arbitrators. The language of the arbitration shall be in English.
 
13.11.  Waiver of Immunity. To the extent that the Purchaser or the Seller
Parties (including assignees of any such rights or obligations hereunder) may be
entitled, in any jurisdiction, to claim for itself or its revenues, assets or
properties, immunity from service of process, suit, the jurisdiction of any
court, an interlocutory order or injunction or the enforcement of the same
against its property in such court, attachment prior to judgment, attachment in
aid of execution of an arbitral award or judgment (interlocutory or final) or
any other legal process, and to the extent that, in any such jurisdiction there
may be attributed such immunity (whether claimed or not), the Purchaser and the
Seller Parties hereby irrevocably waive such immunity. Any and all process may
be served in any action, suit or proceeding arising in connection with this
Agreement by complying with the provisions of Section 13.10. 
 
13.12.  Entire Agreement. This Agreement and the Ancillary Agreements constitute
the sole and entire agreement among the parties hereto with respect to the
subject matter hereof and supersedes and renders of no force and effect all
prior oral or written agreements, commitments and undertakings among the parties
with respect to the subject matter hereof, including that certain Letter of
Intent dated January 23, 2008 (as amended). 
 
30

--------------------------------------------------------------------------------


13.13.  Amendment. This Agreement may be amended, supplemented or modified only
by a written instrument duly executed by or on behalf of each of the parties to
it.
 
13.14.  Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future Law, and if the rights or
obligations of any party hereto under this Agreement will not be materially and
adversely affected thereby, (a) such provision will be fully severable, (b) this
Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there will be added as a part of this Agreement a mutually acceptable
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.
 
13.15.  Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.
 
13.16.  Execution of Counterparts. This Agreement may be executed in any number
of counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
 
13.17.  Language. This Agreement is prepared in both English and Chinese
versions, with each version having equal validity and legal effect. In the event
of discrepancy between the English and Chinese versions, the English version
shall govern.
 
13.18.  Taking Effect. This Agreement shall take effect on the date and year
first above written.
 
[SIGNATURE PAGES FOLLOW]

31

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have caused their respective duly
authorized representatives to execute this Agreement as of the date and year
first above written.
 


Legend Media Inc.

/s/ Jeffrey Dash
By: Jeffrey Dash
Title: Chief Executive Officer




Well Chance Investments Limited


/s/ Jeffrey Dash

By: Jeffrey Dash
Title: President




Music Radio Limited


/s/ Ju Baochun

By: Ju Baochun
Title: Executive Director
 
 
The Founders
 
/s/ Ju Baochun
Ju Baochun


 
/s/ Xue Wei
Xue Wei
 


32

--------------------------------------------------------------------------------



EXHIBIT
 
DISCLOSURE SCHEDULE
 
1

--------------------------------------------------------------------------------

